Citation Nr: 0607051	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-04 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before a Decision Review 
Officer (DRO) at the RO in October 1999.  In July 2004, the 
Board reopened the service connection claim for hepatitis C 
and remanded this issue for further development.  

In July 2004, the Board also denied the issues of entitlement 
to a compensable evaluation for osteochondroma, right little 
finger, postoperative, prior to January 17, 2003, entitlement 
to an increased evaluation for osteochondroma, right little 
finger, postoperative, evaluated as 10 percent disabling, and 
entitlement to service connection for a back condition.  
Therefore, these claims are no longer on appeal. 


FINDING OF FACT

Competent medical evidence demonstrates no relationship 
between the veteran's hepatitis and active duty service.  


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101,  5102, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

After the claim was reopened, the RO issued letters dated in 
July 2004 and November 2004, in which VA fully notified the 
veteran of what is required to substantiate his claim.  
Together, the letters and the July 2005 supplemental 
statements of the case (SSOC) provided the veteran with a 
summary of the evidence, the applicable laws and regulations, 
and a discussion of the facts of the case.  The veteran was 
explained the basis for the denial.  VA specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  It is therefore the Board's conclusion that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, service personnel records, numerous 
VA medical records, private medical records, VA examination 
report dated in December 2004, as well as written statements 
and testimony from the veteran.  It does not appear that 
there are any other additional records that are necessary to 
obtain before proceeding to a decision in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Service Connection

The veteran contends that he is entitled to service 
connection for hepatitis as a result of service.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

In statements and testimony, the veteran asserts that he had 
hepatitis in service.  However, service medical records are 
negative for any treatment or diagnosis of hepatitis.  No 
diagnosis was given in the Report of Medical Examination 
dated in August 1967.    

VA hospital records dated in July 1968 indicated that the 
veteran complained of having dark urine a year prior.  Upon 
admission into the hospital, the veteran complained of having 
a two-week history of dark urine, light tan stools, fever, 
anorexia, nausea, vomiting, lower abdominal pain, and 
icterus.  Liver biopsy revealed viral hepatitis.  The veteran 
was diagnosed with viral hepatitis.  

There are no pertinent medical records until 2001, where the 
veteran was suspected of having hepatitis C.  VA medical 
records dated from 2001 to 2003 contain several references to 
possible diagnoses of hepatitis.  In a May 2002 clinical 
note, the VA physician noted that the veteran has a history 
of hepatitis C.  The central issue in this case is whether 
the veteran's hepatitis is related to service.  

The only etiological medical opinion addressing whether the 
veteran's hepatitis is related to his active service is from 
the December 2004 VA examination report.  The examiner 
described in detail the medical history of the veteran, 
including the VA hospital records from 1968.  It was 
acknowledged in the report that the veteran believed he had 
jaundice in service.  However, the examiner noted that no 
diagnosis of jaundice or hepatitis was indicated in service.  
After examining the veteran, the examiner diagnosed viral 
hepatitis diagnosed and treated in 1968.  Type undetermined, 
but studies on two occasions for hepatitis C virus were 
negative in 2001.  

The examiner opined that it is less likely than not that the 
dark urine and other clinical features complained of in 
service were due to the subsequent hepatitis that was 
diagnosed in 1968.  The examiner noted that jaundice was not 
treated or diagnosed in service, or not until his 
hospitalization after service in 1968.  

Current evaluation noted that the veteran complained of 
having multiple gastro-intestinal complains such as 
associated fatigue, anxiety, depression, a 12 pound weight 
loss over the last year, and abdominal soreness.  However, 
examination revealed no enlargement of the liver or the 
spleen and no distention.  The examiner further explained 
that the veteran has had no specific treatment for hepatitis 
other than the hospitalization in 1968.  In addition, the 
examiner noted that the veteran's viral hepatitis diagnosed 
in 1968 is not hepatitis C.  

The Board finds the examiner's opinion in December 2004 to be 
competent medical evidence as it was based on review of 
record, particularly service medical records, the 1968 
hospital records, other post-service medical records, and 
examination of the veteran.  The opinion is corroborated by 
the findings from the record that fails to show any treatment 
or diagnosis of hepatitis in service and not until 1968.  The 
Report of Medical History dated in August 1967 also fails to 
note any complaints from the veteran of ever having had dark 
urine, or other symptoms of hepatitis.  

The Board recognizes that the veteran is competent as a 
layperson to report that on which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disability.  See Grottveit v. Brown , 5 Vet. App. 91. 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record contains no competent evidence that the 
veteran's hepatitis is related to service.  

In sum, the preponderance of the evidence is against the 
claim of service connection for hepatitis.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine; however, as the evidence is not equally balanced, 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hepatitis is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


